— Proceeding under article 78 of the Civil Practice Act to review a determination of the State Liquor Authority, dated July 22, 1952, revoking petitioner’s restaurant liquor license which expired February 28, 1951, and the determination of the Authority, dated March 7, 1951, disapproving petitioner’s renewal application for the license period beginning March 1, 1951. Determination unanimously confirmed, without costs. No opinion. Present — Adel, Acting P. J., Wenzel, MaeCrate, Beldock and Murphy, JJ.